Matter of Abdul S. v Motor Veh. Acc. Indem. Corp. (2018 NY Slip Op 07351)





Matter of Abdul S. v Motor Veh. Acc. Indem. Corp.


2018 NY Slip Op 07351


Decided on November 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Gische, Tom, JJ.


7529 18247/06

[*1]In re Abdul S., etc., et al., Petitioners-Appellants,
vThe Motor Vehicle Accident Indemnification Corporation, Respondent-Respondent.


Law Office of Michael T. Ridge, Bronx (Allen C. Goodman of counsel), for appellants.
Kornfeld, Rew, Newman & Simeone, Suffern (William S. Badura of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 10, 2017, which denied petitioners' application for leave to sue respondent Motor Vehicle Accident Indemnification Corp. (MVAIC) under Insurance Law § 5218, unanimously affirmed, without costs.
In 2004, the infant petitioner, then five years old, was struck by a vehicle driven by nonparty Dazon Floyd. After obtaining a default judgment against Floyd, petitioners sought leave to pursue a claim against MVAIC under Insurance Law § 5218, which is entitled "Procedure for  hit and run' cases," meaning cases in which "the identity of the motor vehicle and of the operator and owner cannot be ascertained." Here, the evidence submitted by petitioners in support of the application establishes that the accident was not a hit-and-run, and that the vehicle and its operator were identified. Accordingly, the particular procedure invoked is not available (see  Insurance Law §§ 5209 and 5210).
We have considered petitioners' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2018
CLERK